UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6314



MILTON E. LANCASTER,

                  Petitioner - Appellant,

          v.


DAVID CHESTER,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02016-BO)


Submitted:     May 22, 2008                  Decided:   May 30, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Milton E. Lancaster, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Milton E. Lancaster seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§    2253(c)(2)   (2000).        A   prisoner     satisfies     this    standard    by

demonstrating     that     reasonable       jurists     would       find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district   court    is    likewise    debatable.         See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.
473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently       reviewed   the    record     and     conclude    that

Lancaster has not made the requisite showing. Accordingly, we deny

Lancaster’s motion for a certificate of appealability and dismiss

the    appeal.     We     also    deny    Lancaster’s    pending       motions     for

appointment of counsel and for an injunction and declaratory

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           DISMISSED




                                         - 2 -